                  IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         CRIMINAL DOCKET NO. 5:05CR221



UNITED STATES OF AMERICA,       )
               Plaintiff,       )
                                )
                                )
           vs.                  )                           ORDER
                                )
BON ALEXANDER STROUPE,          )
                Defendant.      )
_______________________________ )


               THIS MATTER is before the Court on its own Motion To Continue the

Resentencing Hearing in this matter, which is currently scheduled for March 4, 2019, in

the Statesville Division. Based on an email from Defendant’s attorney, Peter Adolf, it

would be in the Defendant’s best interest to continue the Sentencing Hearing currently

scheduled for March 4, 2019. For this reason, the Court finds that good cause has been

shown to continue this matter.

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for a continuance is

GRANTED. Consequently, the Sentencing Hearing scheduled for March 4, 2019,

sentencing term in the Statesville Division is hereby continued until further notice.




 Signed: February 20, 2019
